IN THE
                        TENTH COURT OF APPEALS



                               No. 10-14-00230-CV

                          IN RE KSH SERVICES, LLC


                              Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied. Relator’s Emergency Motion for

Temporary Relief is dismissed as moot.



                                             REX D. DAVIS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed September 25, 2014
[OT06]
In re KSH Servs., LLC   Page 2